JENNISON BLEND FUND, INC. Supplement dated December 11, 2009 to the Prospectus dated October 30, 2009 The Board of Directors of the Fund recently approved a change in the dividend and capital gains distribution policies for the Fund. To reflect this change, the section of the Prospectus entitled “Fund Distributions and Tax Issues” is hereby revised by deleting the table entitled “Fund Distribution Schedule” and substituting the following new table: Fund Distribution Schedule Dividends At Least Annually Short-Term Capital Gains At Least Annually Long-Term Capital Gains At Least Annually LR315
